Ludeling, C. J.
Tho relator prays for a mandamus to compel tho defendant to sign a judgment rendered by him under tho following circumstances:
Mrs. Y. Burk, testamentary executrix, took a rule against tho sheriff to compel him to put her in possession of certain real property which had been sold by tho sheriff. Mrs. Meux, with leave of the court, *452intervened in tlie suit and opposed the application of Mrs. Burk, testamentary executrix. Thoro was a judgment in favor of tho plaintiff in tho rule, and the relator wants the judge to sign that judgment so that she may appeal.
The judge’s answer, in substance, is that there is no necessity for his signature, as it is only an interlocutory order.
We think otherwise. The judgment rendered on the rule is the final act of the judge a quo in tho said proceeding; it is the end of the suit in his court, and is therefore a final judgment, which is required to be signed.
It is therefore ordered that the mandamus be made peremptory.